DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “.. wherein the driving gear is formed of steel with an inside in the range of 20 - 40mm…”  the underlines limitation is unclear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo [US Pat # 6,370,977] in view of Helmut [DE 102018008500].

Regarding claim 1: Kubo shows a pair of cooperating coaxially arranged gears for transmitting torque in a power train of a vehicle, comprising: a first gear (9c) configured for transferring power train torque to or from a rotatable shaft (3), the first gear (9c) having a first gear engagement face (see fig 1. The teeth of 9c engages with the inner teeth of 10c), and a second gear (10c) rotationally mountable on the shaft (3) so as to be rotatable relative to the shaft, the second gear (10c) having a second gear engagement face, 
wherein at least one of the first gear (9c) and the second gear (10c) are axially moveable on the shaft, such that when the first gear (9c) and the second gear (10c) are arranged on the shaft (3) with the first gear engagement face facing the second gear engagement face (see fig 1), the gears can be axially moved between a non-engaged position where the first gear teeth and the second gear teeth are not interlocked with each other and an engaged position where the first gear teeth and the second gear teeth are interlocked with each other (see col 5, lines 40-55); and
wherein either the first gear teeth or the second gear teeth or both the first gear teeth and the second gear teeth, on their engagement face, have a leading chamfer and a trailing chamfer intersecting at a chamfer edge, wherein each chamfer edge is offset from a center symmetry line of the gear tooth (see fig 1, the teeth of 9c have chamfer potion).
Kubo does not explicitly show at least ten first gear teeth accessible on the first gear engagement face and at least ten second gear teeth accessible on the second gear engagement face. However, Helmut shows at least ten first gear teeth (20) accessible on the first gear engagement face and at least ten second gear teeth (12) accessible on the second gear engagement face.
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have modified the gears in Kubo reference with gears that has ten gear teeth or more depending on the user desired gear ratio and desired output. 

Regarding claim 2: Kubo shows wherein the first gear (9c) is a driving gear and the second gear (10c) is a driven low gear of a gearbox.

Regarding claim 3: Kubo shows wherein the driving gear comprises: an inside diameter with a plurality of axially extending splines for transferring power train torque to or from the shaft (see col 5, lines 35-40); and a fork-receiving recess on its outer periphery.

Regarding claim 4: Kubo does not disclose wherein the driving gear is formed of steel with an inside in the range of 20 - 40mm, and wherein the axially extending splines each have a height which is less than 20% of the inner diameter. However it would have to change the relative dimension od the spline height to 20% of the diameter as matter of design choice and design preference.

Regarding claim 5: Kubo shows wherein the driving gear (9c) further comprises a plurality of axially extending teeth (see markup fig 1) on an opposite side of the fork-receiving recess from the first gear engagement face (see fig 1).
Regarding claim 6: Kubo show the driving gear (9c) has axially extending teeth. Kubo does not explicitly show wherein the driving gear has three axially extending teeth on the opposite side of the fork-receiving recess from the first gear engagement face, the three axially extending teeth being closer to the rotational axis than the first gear teeth and closer to the rotational axis than the second gear teeth. However Helmut shows wherein the driving gear (20) has three axially extending teeth (22) on the opposite side of the fork-receiving recess from the first gear engagement face (see fig 1), the three axially extending teeth being closer to the rotational axis than the first gear teeth and closer to the rotational axis than the second gear teeth.
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have provided the gear with 3 or more axial engagement teeth to provide a better connection between the axial teeth and the recess during the shifting mechanism. 

Regarding claim 7: Kubo shows wherein the first gear teeth on the driving gear (9c) extend axially and face outward on an outer periphery of the driving gear (see fig 1), wherein the second gear (10c) teeth on the driven low gear extend axially and face inwardly, such that when engaged the second gear teeth extend around the first gear teeth.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo [US Pat # 6,370,977] in view of Helmut [DE 102018008500] in further view of Manfreda [US Pub# 2019/0376485].

Regarding claim 9 and : Kubo does not explicitly show  wherein the leading chamfer has a leading chamfer angle in the range of 5 to 50°, and wherein the trailing chamfer has a trailing chamfer angle in the range of 5 to 30°. However Manfreda a leading chamfer and a trailing chamfer (36, 38) intersecting at a chamfer edge, wherein each chamfer edge is offset from a center symmetry line of the gear. Manfera does not explicitly show the dimensions of each chamfer however chamfer dimensions are design choice and design preference it would have been obvious to change the chamfer angles to any appropriate angle to better match the other engaging surfaces
It would also have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have provided the gear teeth with leading and trailing chamfers to facilitate engagement and disengagement of the meshing gear teeth.


Claims 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo [US Pat # 6,370,977] in view of Helmut [DE 102018008500] in further view of Manfreda [US Pub# 2019/0376485].

Regarding claim 12: Kubo shows a power train component for a vehicle comprising: a shift drum (31) having a shift recess on its outer periphery (see fig 3); a fork (33c) movable based on the shape of the shift recess; a rotatable shaft carrying power train torque;
a first gear (9c) transferring power train torque to or from the shaft, the first gear (9c) having a first gear engagement face, and a second gear (10c) rotationally mountable on the shaft (3) so as to be rotatable relative to the shaft, the second gear (10c) having a second gear engagement face (see fig 1), with at least ten second gear teeth accessible on the second gear engagement face; wherein at least one of the first gear (9c) and the second gear (10c) are axially moveable on the shaft (3) by the fork based upon rotational movement of the shift drum, such that when the first gear (9c) and the second gear (10c) are arranged on the shaft (3) with the first gear engagement face facing the second gear engagement face (see fig 1), the gears can be axially moved by the fork (33c) between a non-engaged position where the first gear teeth and the second gear teeth are not interlocked with each other and an engaged position where the first gear teeth and the second gear teeth are interlocked with each other; and wherein either the first gear (9c) teeth or the second gear (10c) teeth or both the first gear teeth and the second gear teeth,  
Kubo does not explicitly show at least ten first gear teeth accessible on the first gear engagement face and at least ten second gear teeth accessible on the second gear engagement face. However Helmut shows at least ten first gear teeth (20) accessible on the first gear engagement face and at least ten second gear teeth (12) accessible on the second gear engagement face.
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have modified the gears in Kubo reference with gears that has ten gear teeth or more depending on the user desired gear ratio and desired output. 
Kubo and Helmut do not explicitly show the gear teeth on their engagement face, have a leading chamfer and a trailing chamfer intersecting at a chamfer edge, wherein each chamfer edge is offset from a center symmetry line of the gear tooth. However Manfreda show the gear teeth on their engagement face, have a leading chamfer and a trailing chamfer (36, 38) intersecting at a chamfer edge, wherein each chamfer edge is offset from a center symmetry line of the gear tooth.

Regarding claim 13: Kubo shows wherein the power train component is a gearbox (abstract),
Regarding claim 14: Kubo shows wherein rotational movement of the shit drum (31) is controlled by a gear selector in a cab of a vehicle (see abstract).
Regarding claim 15: Kubo shows wherein the first gear (9c) is a driving gear and the
second gear (10c) is a driven low gear of the gearbox.

Regarding claim 17: Kubo shows A vehicle comprising: a seat for an operator: a one or two cylinder internal combustion engine for propelling the vehicle (col 4, lines 5-10); and
a power train delivering torque from the engine to propel the vehicle, the power train
including at least one power train component comprising: a shift drum (31) having a shift recess on its outer periphery; a fork (33c) movable based on the shape of the shift recess; a rotatable shaft (3) carrying power train torque;
a first gear (9c) transferring power train torque to or from the shaft, the first gear having a first gear engagement face, and a second gear (10c) rotationally mountable on the shaft (3) so as to be rotatable relative to the shaft (3), the second gear having a second gear engagement face,
wherein at least one of the first gear (9c) and the second gear (10c) are axially moveable on the shaft by the fork (33c) based upon rotational movement of the shift drum (31), such that when the first gear (9c) and the second gear (10c) are arranged on the shaft with the first gear engagement face facing the second gear engagement face, the gears can be axially moved by the fork (33c) between a non-engaged position where the first gear teeth and the second gear teeth are not interlocked (col 5, lines 40-55)
with each other and an engaged position where the first gear (9c) teeth and the second gear (10c) teeth are interlocked with each other: and wherein either the first gear (9c) teeth or the second gear (10c) teeth or both the first gear teeth and the second gear teeth, 
Kubo does not explicitly show at least ten first gear teeth accessible on the first gear engagement face and at least ten second gear teeth accessible on the second gear engagement face. However Helmut shows at least ten first gear teeth (20) accessible on the first gear engagement face and at least ten second gear teeth (12) accessible on the second gear engagement face.
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have modified the gears in Kubo reference with gears that has ten gear teeth or more depending on the user desired gear ratio and desired output. 
Kubo and Helmut do not explicitly show the gear teeth on their engagement face, have a leading chamfer and a trailing chamfer intersecting at a chamfer edge, wherein each chamfer edge is offset from a center symmetry line of the gear tooth. However Manfreda show the gear teeth on their engagement face, have a leading chamfer and a trailing chamfer (36, 38) intersecting at a chamfer edge, wherein each chamfer edge is offset from a center symmetry line of the gear
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have provided the gear teeth with leading and trailing chamfers to facilitate engagement and disengagement of the meshing gear teeth.

Allowable Subject Matter
Claims 8, 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

    PNG
    media_image1.png
    677
    523
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    820
    516
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    709
    513
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 5712727107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658